No. 12221

      I N THE SUPREME COURT O THE STATE O M N A A
                             F           F OTN

                                   1972



T E STATE O M N A A
 H         F OTN,

                        P l a i n t i f f a n d Respondent,

       -vs   -
LAWRENCE KAZOR NANOFF,

                        Defendant and Appellant.



Appeal from:     D i s t r i c t Court of t h e Eighth J u d i c i a l D i s t r i c t ,
                 Honorable R. J. Nelson, Judge p r e s i d i n g .

Counsel of Record:

    For Appellant :

         Berger, Anderson, S i n c l a i r and Murphy, B i l l i n g s ,
          Montana.
         Arnold A. Berger argued, B i l l i n g s , Montana.

    For Respondent :

         Hon. Robert L. Woodahl, Attorney General, Helena,
          Montana.
         J. C. Weingartner, Deputy Attorney General, argued,
          Helena, Montana.
         J. Fred Bourdeau, County Attorney, Great F a l l s , Montana.
         Michael T. Greely, Deputy County Attorney, argued,
          Great F a l l s , Montana.



                                             Submitted :        September 19, 1972

                                                Decided :      NOV - 9 1972
Mr.   J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.

      This i s an appeal from t h e d i s t r i c t c o u r t of t h e e i g h t h
j u d i c i a l d i s t r i c t , county of Cascade,         Defendant, Lawrence
Kazor Nanoff, was c o n v i c t e d of r e c e i v i n g s t o l e n p r o p e r t y .
      Approximately one month p r i o r t o August 12, 1971, an un-
i d e n t i f i e d informant n o t i f i e d D e c t e c t i v e Jack L. Macek of t h e
Great F a l l s P o l i c e Department t h a t defendant was i n p o s s e s s i o n
of some s t o l e n p r o p e r t y , s p e c i f i c a l l y , some guns taken i n a
b u r g l a r y a t V a l i e r , Montana.     N a c t i o n was taken a g a i n s t
                                                o
defendant u n t i l August 1 2 , 1971.               O t h a t d a t e , a M r s . Edwin
                                                      n
Olsen c a l l e d t h e Great F a l l s P o l i c e Department t o r e p o r t t h a t
she had been swindled out of $14,000.                        She gave a d e s c r i p t i o n
of t h e swindler, which D e t e c t i v e Macek thought resembled t h a t
of defendant.          Based on t h i s d e s c r i p t i o n , D e t e c t i v e Macek and
a n o t h e r o f f i c e r went t o t h e d e f e n d a n t ' s r e s i d e n c e and asked
t o t a l k w i t h him,     Defendant allowed t h e p o l i c e t o e n t e r h i s
r e s i d e n c e and upon e n t e r i n g t h e p o l i c e saw i n t h e l i v i n g room
f o u r a p p a r e n t l y new t e l e v i s i o n s e t s and some s t e ~ o e q u i p m e n t .
The p o l i c e then brought defendant t o t h e p o l i c e s t a t i o n t o
check out h i s s t o r y a s t o t h e r e p o r t e d swindle of Mrs. Olsen.
      Based on t h e information r e c e i v e d from t h e informant t h a t
defendant had s t o l e n guns and on t h e p e r s o n a l o b s e r v a t i o n of
t h e t e l e v i s i o n s e t s and s t e r e o equipment, t h e p o l i c e sought a
s e a r c h warrant covering d e f e n d a n t ' s r e s i d e n c e .     D e t e c t i v e Macek
t e s t i f i e d b e f o r e t h e p r e s i d i n g judge t h a t t h e p o l i c e department
had a d e s c r i p t i o n of guns taken from t h e b u r g l a r y i n V a l i e r ,
and a l s o a l i s t of o t h e r p r o p e r t y taken from around t h e s t a t e ,
which included t e l e v i s i o n s and s t e r e o equipment.               The judge
i s s u e d t h e warrant f o r t h e guns p a r t i c u l a r l y and, i f f i n d i n g
any of t h o s e guns, t h e p o l i c e could t h e n t a k e any of t h e items
they found which were on t h e i r l i s t s .
    Upon arriving at defendant's residence, the police seized
a quantity of guns and ammunition, plus the tel-evisionsand
stereo equipment.     Defendant was charged and convicted of
receiving stolen property and sentenced to ten years in the
Montana state prison, with all but five years suspended,
    Defendant enumerates numerous errors on appeal.    We will
discuss the issue of the search warrant---whether there was
probable cause for its issuance and if it was particular enough
to meet statutory requirements. A motion to suppress the
evidence seized was made, a hearing had, and the trial judge
denied the motion.    Here, denial of the motion to suppress is
the determinative issue,
    Section 95-704, R.C.M. 1947, details when a search warrant
may be issued and what it must contain:
    I1
     Any judge may issue a search warrant upon the
    written application of any person that an offense
    has been committed, made under oath or affirmation
    before him which:
         "a
          ()   States facts sufficient to show probable
    cause for issuance of the warrant,
         "b
          ()   Particularly describes the place or things
    to be searched, and
         "c
          ()    Particularly describes the things to be
    seized.11
The statute is clear, it requires that there must be sufficient
facts to show probable cause to issue the warrant, that the
warrant be particular as to the place to be searched, and
particular as to the things to be seized.
    The question here is whether this warrant meets Montana's
statutory requirements.    We first consider Detective Macek's
deposition given prior to the issuance of the warrant.    In
the deposition, he gave these answers to questions asked by
the judge :
    "Judge Nelson:    Do you have a description of the guns
    taken out of Valier?
    "Officer Macek:    Yes we have a description over at the
       s t a t i o n , Judge.
      "Judge Nelson: D you know what kind of guns you
                       o
      would be looking f o r ?
       " O f f i c e r Macek:     Yes,
      "Judge Nelson: D you have a l i s t on t h e s t o l e n
                               o
      guns you would be looking f o r ? D you have a r e p o r t
                                                 o
      on s t o l e n T V ' s and s t e r e o s ?
      " O f f i c e r Macek: I would t h i n k , Judge, t h a t t h e s e
      T V ' S came from o u t of town             * * *.
       "Judge Nelson:           The guns came from t h e V a l i e r b u r g l a r y



      added).
      A f t e r t h i s testimony, a warrant was i s s u e d and signed by
t h e judge, which i n p e r t i n e n t p a r t , r e a d :
      "PROOF BY COMPLAINT, AFFIDAVIT AND DEPOSITION, having
      been made t h i s d a t e b e f o r e m by ARTHUR G . MATTEUCCI,
                                                    e
      Deputy County Attorney i n and f o r t h e County of Cascade,
      S t a t e of Montana, t h a t t h e r e a r e l o c a t e d c e r t a i n guns,
      s t o l e n i n a V a l i e r b u r g l a r y and t e l e v i s i o n s e t s and
      s t e r e o s s t o l e n o u t ak town l o c a t e d a t t h e r e s i d e n c e a t
      4024 E l l a Avenue, f r o n t apartment, Great F a l l s , Montana.
      See Deposition on f i l e h e r e i n f o r f u r t h e r d e t a i l s . I I
      (Emphasis added)
      A t a h e a r i n g on suppression of t h e evidence, D e t e c t i v e

Macek t e s t i f i e d ; t h i s time s t a t i n g t h a t t h e r e was no b u r g l a r y
i n Valier.        I t i s c l e a r from t h i s l a t e r testimony t h a t t h e r e
was no l i s t of any guns taken from a b u r g l a r y i n V a l i e r ,
Montana.        I t may be t r u e t h a t t h e p o l i c e had a l i s t of guns
s t o l e n from small towns o u t s i d e of Great F a l l s , b u t t h a t i s
n o t what D e t e c t i v e Macek t e s t i f i e d t o a t t h e time evidence
was given f o r t h e i s s u a n c e of a w a r r a n t .           The judge s p e c i f i c a l l y
asked him i f h e had such a l i s t , and he s a i d " ~ e s " . The judge
then t o l d him he could have a warrant f o r t h o s e guns, and
i f t h e guns w e r e found, meaning t h e guns on t h e l i s t , then t h e

o f f i c e r could a l s o t a k e t h e t e l e v i s i o n s e t s and s t e r e o s ,   We
do n o t know, from t h e r e c o r d , what p a r t i c u l a r guns t h e o f f i c e r
had a u t h o r i t y t o s e i z e .    The p a r t i c u l a r guns were n o t l i s t e d
on t h e w a r r a n t ; t h e w a r r a n t says t o check t h e d e p o s i t i o n ; t h e
d e p o s i t i o n says t h e l i s t i s a t t h e p o l i c e s t a t i o n .   Here, t h e
p a r t i c u l a r l i s t o f guns was n o t placed i n the warranL, o r
anywhere e l s e .        A warrant cannot simply s t a t e " c e r t a i n guns",
a s t h i s warrant d i d , and meet s t a t u t o r y requirements.                   It i s
n o t an unreasonable burden t o r e q u i r e t h a t such a l i s t be
produced and placed i n t h e r e c o r d .
      It i s c l e a r t h a t erroneous i n f o r m a t i o n was given t o t h e
d i s t r i c t judge, and t h a t t h i s information provided t h e evidence
upon which t h e warrant was i s s u e d .             W cannot uphold w a r r a n t s
                                                        e
which a r e n o t based on probable c a u s e , and probable cause
cannot be e s t a b l i s h e d by t h e use of i n c o r r e c t information.
The only b a s i s f o r t h i s warrant was upon t h e p r e t e x t of looking
f o r s t o l e n guns.     It was n o t i s s u e d because t h e o f f i c e r s saw

four t e l e v i s i o n s e t s and t h e s t e r e o equipment.           The d i s t r i c t
judge s t a t e d :    "You may have a search w a r r a n t .               Particularly
f o r t h e s e guns, and i f you f i n d t h e guns o r any o f them, I
t h i n k you a r e s a f e i n t a k i n g t h e TV's and s t e r e o s s o t h a t you
                              I1
can check them o u t .             There i s no b a s i s f o r an a s s e r t i o n t h a t
t h e t e l e v i s i o n s e t s and s t e r e o equipment e s t a b l i s h e d probable
cause f o r i s s u a n c e of t h e w a r r a n t .
      From a l l t h e f a c t s appearing i n t h e r e c o r d , i t i s apparant
t h e warrant was n o t based o r i s s u e d on probable c a u s e , s i n c e
t h e testimony given t o support t h e warrant was i n c o r r e c t ,
t h e r e f o r e t h e items s e i z e d under t h e power of t h e warrant should
have been suppressed.
      The s t a t e u r g e s S t a t e v . Quigg, 155 Mont. 119, 126, 130,131,
467 P,2d 692, a s support f o r i t s p o s i t i o n t h a t t h e s e a r c h
warrant was drawn w i t h s u f f i c i e n t p a r t i c u l a r i t y .      A review
o f Quigg      should demonstrate t h e d i s t i n c t i o n between t h e s e c a s e s .
      I n w i g & a search warrant was approved which allowed t h e
p ~ ~ l i c o seize:
          te
      "Any . 2 2 c a l i b e r p i s t o l , a gold wristwatch w i t h
      expansion band o r any o t h e r p r o p e r t y o r evidence
      they might d i s c o v e r t h a t may connect t o t h e demise
      o f Lee Robhins : 9 * I f ,
                             9 ;
            appeal, t h i s Court s t a t e d :
      "+;    a d e t e r m i n a t i o n of p a r t i c u l a r d e s c r i p t i o n
            +C

      necessary t o meet s t a t u t o r y and c o n s t i t u t i o n a l
      requirements may b e made only i n view of t h e f a c t s
      and circumstances of t h e p a r t i c u l a r c a s e . JC ci-        *
      I1
        I n t h e c o n t e x t , and under t h e f a c t s and circum-
      s t a n c e s then known t o t h e law enforcement o f f i c e r s ,
      t h e language i s n o t , i n our view, language t h a t
      would be considered ' g e n e r a l ' .           The deceased had
      been robbed b e f o r e s l a i n , h i s automobile s t o l e n
      and b u r g l a r i z e d . Exactly what was taken and w i t h
      d e t a i l e d e x a c t n e s s , only t h e deceased and t h e
      c r i m i n a l o r c r i m i n a l s involved knew; b u t , p a p e r s ,
      money, and a gold watch were shown t o be missing.
      Because of t h e r i f l e d c o n d i t i o n of t h e automobile,
      t h e p o s s i b i l i t y of missing drug items was t h e r e
      b u t no p a r t i c u l a r s of what might be missing were
      known. 1 1
I n Q u i g g t h e p a r t i c u l a r i t y of d e s c r i p t i o n , under t h e f a c t s
and circumstances shown t o e x i s t , were s a t i s f i e d .                  But a p p l i e d
h e r e , erroneous information s u p p l i e d t o t h e m a g i s t r a t e a r e
t h e f a c t s and circumstances d i c t a t i n g t h e o p p o s i t e r e s u l t .
      Defendant r a i s e s o t h e r i s s u e s on a p p e a l b u t we f i n d i t
n o t n e c e s s a r y t o d i s c u s s them s i n c e we have h e r e t o f o r e found
t h a t t h e items s e i z e d under t h e warrant should have been
suppressed a t t h e t r i a l .         Defendant was convicted of r e c e i v i n g
s t o l e n property; t o support h i s conviction i t i s absolutely
n e c e s s a r y t o p l a c e i n t o evidence t h e items s e i z e d under t h e
improper s e a r c h .      Without t h i s evidence, i t i s c l e a r t h e r e
i s no c a s e a g a i n s t defendant.
      Therefore, we o r d e r t h e c o n v i c t i o n r e v e r s e d and t h e
cause dismissed,




  i    Chief ~ h s t i c e




       *--------------------------

       Associate J u s t i c e s .
M r . J u s t i c e Gene B. Daly t a k e s no p a r t i n t h i s Opinion,